 Case 17-32802       Doc 105     Filed 10/15/19 Entered 10/15/19 16:19:52            Desc Main
                                  Document     Page 1 of 4


               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

IN RE:                                       )      Chapter 13
                                             )
RAY G. BRIGGS,                               )      Case No. 17-32802
                                             )
         Debtor.                             )      Judge Schmetterer

                                    NOTICE OF MOTION

The following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Tom Vaughn, Chapter 13 Trustee: ecf@tvch13.net

The following persons or entities who have been served via U.S. Mail:
See attached list.

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his stead at 219 South Dearborn Street, Chicago, IL 60604, and present the
attached Motion to Modify Chapter 13 Plan, at which time and place you may appear.

         JUDGE:       Schmetterer
         ROOM:        682
         DATE:        November 6, 2019
         TIME:        10:00 AM


                                    PROOF OF SERVICE

The undersigned hereby certifies under oath and under all penalties of perjury that a copy of this
Notice of Motion and attachments were served on the above-named persons and/or entities either
electronically by the bankruptcy court or by depositing same into the U.S. Mail in Wheeling,
Illinois with proper postage prepaid before 5:00 pm on October 16, 2019.

                                                    /s/ Jeffrey A. Soufal
                                                    Jeffrey A. Soufal, ARDC #6227155
                                                    Attorney for the Debtor(s)


DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
  Case 17-32802       Doc 105      Filed 10/15/19 Entered 10/15/19 16:19:52            Desc Main
                                    Document     Page 2 of 4


To the following persons or entities who have been served via first-class U.S. Mail:

 Ray G. Briggs
 334 Arizona Ave
 Glenwood, IL 60425

 Cook County Treasurer's Office
 Legal Department
 118 North Clark Street, Room 112
 Chicago, IL 60602-1332

 AT&T Mobility II LLC
 c/o AT&T SERVICES INC.
 KAREN A. CAVAGNARO LEAD PARALEGAL
 ONE AT&T WAY, SUITE 3A104
 BEDMINSTER, NJ. 07921

 Exeter Finance LLC
 c/o AIS Portfolio Services, LP
 4515 N Santa Fe Ave Dept APS
 Oklahoma City, OK 73118

 U.S. Bank Trust National Association as Trustee
 of the Chalet Series IV Trust
 c/o SN Servicing Corporation
 323 Fifth Street
 Eureka, CA 95501
 Case 17-32802        Doc 105      Filed 10/15/19 Entered 10/15/19 16:19:52             Desc Main
                                    Document     Page 3 of 4


               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

IN RE:                                         )       Chapter 13
                                               )
RAY G. BRIGGS,                                 )       Case No. 17-32802
                                               )
         Debtor.                               )       Judge Schmetterer

                         MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COMES the debtor, RAY G. BRIGGS, by and through his attorneys, DAVID M.

SIEGEL AND ASSOCIATES, to present this Motion, and in support thereof states as follows:

   1)       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

   2)       On November 1, 2017, the Debtor filed a voluntary petition for relief pursuant to

            Chapter 13 under Title 11 USC, and the Chapter 13 plan was confirmed on October

            10, 2018. Tom Vaughn was appointed Trustee in this case.

   3)       The Debtor’s Chapter 13 plan currently provides for payments of $650.00 for an

            initial plan term of 60 months, with payments to the general unsecured creditors of

            100% of their allowed claims.

   4)       The Debtor has paid $15,046.32 into his Chapter 13 plan over the 23 months since the

            case was filed.

   5)       The Debtor has a plan payment default because he was out of work temporarily while

            he was undergoing treatment for prostate cancer.

   6)       The Debtor is back to work now and can resume regular payments to the Trustee, but

            cannot cure his default.

   7)       The Debtor proposes to modify his Chapter 13 plan pursuant to 11 U.S.C. §1329 to

            defer the plan payment default to the end of the plan. Debtor makes this proposal in

            good faith and with the intention of completing his Chapter 13 plan.
 Case 17-32802        Doc 105       Filed 10/15/19 Entered 10/15/19 16:19:52        Desc Main
                                     Document     Page 4 of 4


    8)      Modifying the plan in this way will not cause the confirmed Chapter 13 plan to run

            longer than 60 months and will continue to pay general unsecured creditors 100% of

            their allowed claims.


         WHEREFORE, the Debtor, RAY G. BRIGGS, prays that this Honorable Court enter an

Order modifying the Chapter 13 Plan as above and granting any other and further relief the Court

deems fair and proper.

                                                    Respectfully Submitted,

                                                    /s/ Jeffrey A. Soufal
                                                    Jeffrey A. Soufal, ARDC #6227155
                                                    Attorney for the Debtor(s)




DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
